     ACKERMAN & TILAJEF, P.C.
 1   CRAIG J. ACKERMANN (SBN 229832)
 2   cja@ackermanntilajef.com
     1180 South Beverly Drive, Suite 610
 3   Los Angeles, California 90035
     Telephone: (310) 277-0614
 4   Facsimile: (310) 277-0635
 5
     MELMED LAW GROUP P.C.
 6   JONATHAN MELMED (SBN 290218)
     jm@melmedlaw.com
 7   1180 South Beverly Drive, Suite 610
     Los Angeles, California 90035
 8   Telephone:(310) 824-3828
     Facsimile: (310) 862-6851
 9
     Attorneys for Plaintiff and the Putative Settlement Class
10
                                  UNITED STATES DISTRICT COURT
11
                                 EASTERN DISTRICT OF CALIFORNIA
12
13   RICHARD MARTINEZ, an individual, on               CASE NO. 1:18-cv-00658-BAM
     behalf of the State of California, as a private
14   attorney general,                                 ORDER GRANTING PRELIMINARY
                                                       APPROVAL OF CLASS ACTION
15                  Plaintiff,                         SETTLEMENT
16                                                     (Doc. Nos. 21, 27)
            v.
17
     E & A PROTECTIVE SERVICES-BRAVO,                  Date: August 1, 2019
18   LLC, a Virginia Limited Liability Company;        Time: 9:00 a.m.
     and DOES 1 to 10, inclusive,                      Judge: Hon. Barbara McAuliffe
19                                                     Dept.: Courtroom 8, 6th Floor
                    Defendants.
20                                                     Action Filed: May 14, 2018
21                                                     FAC Filed: November 6, 2018

22
23
            The Motion for Preliminary Approval of a Class Action Settlement came before this Court
24
     on August 1, 2019, the Honorable Barbara A. McAuliffe presiding. The Court, having considered
25
     the motion and the papers submitted in support thereof, HEREBY ORDERS THE FOLLOWING:
26
            1.      The Court grants preliminary approval of the Settlement and the Settlement Class
27
     based upon the terms set forth in the Joint Stipulation of Settlement and Release of Class Action
28
     (“Settlement Agreement”) filed with the Declaration of Craig J. Ackermann on March 19, 2019,

                                                       1

                   ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
 1   and the Addendum to Joint Stipulation of Settlement and Release of Class Action (“Addendum”)

 2   filed with the Supplemental Declaration of Craig J. Ackermann on April 19, 2019. (Doc. Nos.

 3   21-3, 27-1.) All terms used herein shall have the same meaning as defined in the Settlement

 4   Agreement and Addendum. The settlement set forth in the Settlement Agreement and Addendum

 5   appears to be fair, adequate and reasonable to the Class.

 6          2.      The Court finds that for settlement purposes the proposed settlement Class meets

 7   the standards of Federal Rule of Civil Procedure 23(a) and 23(b). Specifically, the Courts finds

 8   that the Class is sufficiently numerous because there are approximately 99 members in the

 9   Settlement Class. The Court also finds that the settlement Class satisfies the elements of

10   commonality and predominance in that all Class Members share the same legal and factual

11   questions of whether Defendant provided off-duty rest periods. The Court also finds that

12   typicality is satisfied because Plaintiff was subject to the same uniform policies and practices as

13   the Class. Lastly, the Court finds that adequacy is satisfied because the claims of Class Members

14   and Plaintiff are coextensive and there is no conflict between Plaintiff and any other Class

15   Member. Additionally, the Court finds Class Counsel have no conflicts of interest, have

16   vigorously prosecuted this action, and have significant experience litigating class actions.

17          3.      The Settlement falls within the range of reasonableness and appears to be

18   presumptively valid, subject only to any objections that may be raised at the final fairness hearing

19   and final approval by this Court.
20          4.      A final fairness hearing on the question of whether the proposed Settlement,

21   attorneys’ fees and costs to Class Counsel, and the Class Representative’s Service Award should

22   be finally approved as fair, reasonable, and adequate as to the members of the Class is scheduled

23   in Courtroom 8 (BAM) before Magistrate Judge Barbara A. McAuliffe on the date and time set

24   forth in the implementation schedule in Paragraph 10 below.

25          5.      This Court approves, as to form and content, the Revised Notice of Proposed Class

26   Action Settlement and Hearing Date for Court Approval (“Class Notice”), in substantially the

27   form attached to the Addendum as Exhibit 1, except that the Parties shall add that any appearance
28   by Counsel of a Class Member at the final fairness hearing shall be at the Class Member’s own


                                                      2

                   ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
 1   expense, and the Share Form in substantially the form attached to the Settlement Agreement as

 2   Exhibit 2. (Doc. Nos. 21-5, 27-2.) The Court approves the procedure for Class Members to

 3   participate in, to opt out of, and to object to, the Settlement as set forth in the Stipulation of

 4   Settlement.

 5           6.       The Court directs the mailing of the Class Notice, and the Share Form by first class

 6   mail to the Class Members in accordance with the Implementation Schedule set forth below. The

 7   Court finds the dates selected for the mailing and distribution of the Notice and the Share Form,

 8   as set forth in the Implementation Schedule, meet the requirements of due process and provide

 9   the best notice practicable under the circumstances and shall constitute due and sufficient notice

10   to all persons entitled thereto.

11           7.       It is ordered that the Settlement Class is preliminarily certified for settlement

12   purposes only.

13           8.       The Court appoints Plaintiff Richard Martinez as Class Representative, and

14   appoints Craig J. Ackermann of Ackermann & Tilajef, P.C. and Jonathan Melmed of Melmed

15   Law Group P.C. as Class Counsel.

16           9.       The Court appoints Simpluris, Inc. as the Settlement Administrator.

17           10.      The Court orders the following Implementation Schedule for further

18   proceedings:

19
      a.     Deadline for Defendant to comply with           August 11, 2019
20           notice provisions of Class Action
21           Fairness Act, 28 U.S.C. § 1715.

22    b.     Deadline for Defendant to Submit Class          August 15, 2019
             Member Information to Settlement
23           Administrator
24
      c.     Deadline for Settlement Administrator to        August 29, 2019
25           Mail Notice to Class Members

26    d.     Deadline for Class Members to Postmark          October 28, 2019
             Share Forms with Challenges
27
28

                                                        3

                    ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
     e.      Deadline for Class Members to Postmark         October 28, 2019
 1
             Requests for Exclusion
 2
     f.      Deadline for Class Members to submit           October 28, 2019
 3           Objections to Settlement
 4   g.      Deadline for Settlement Administrator to       December 16, 2020
 5           file Declaration of Due Diligence and
             Proof of Mailing
 6
     h.      Deadline for Class Counsel to file Motion      October 18, 2019
 7           for Attorneys’ Fees and Expenses
 8
 9   i.      Deadline for Class Counsel to file Motion      December 19, 2019
             for Final Approval of Settlement
10
11
     j.      Final Approval/Fairness Hearing                January 14, 2020
12                                                          Time: 9:00 a.m.
                                                            Dept: 8 (BAM)
13
14   k.      Deadline for Settlement Administrator to       February 14, 2020
             mail the Settlement Awards, Service
15           Award, and PAGA Payments, and to wire
             transfer the Attorneys' Fees and Costs (if
16
             Settlement is Effective)
17   l.      Settlement Administrator to File Proof of      May 14, 2020
             Payment of Settlement Awards,
18           Enhancement Award, Attorneys’ Fees
             and Costs (if Settlement is Effective)
19
             11.    If any of the dates in this Implementation Schedule falls on a weekend, bank or
20
     court holiday, the time to act shall be extended to the next business day.
21
22   IT IS SO ORDERED.

23
          Dated:   August 2, 2019                             /s/ Barbara    A. McAuliffe        _
24                                                        UNITED STATES MAGISTRATE JUDGE
25
26
27
28

                                                      4

                   ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
